89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CORNNUTS, INC., Respondent.
No. 95-70173.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 14, 1996.Decided June 24, 1996.

1
Before:  REINHARDT and HALL, Circuit Judges, and MERHIGE, Senior District Judge.*


2
ORDER**


3
This Cause arises out of the application of the National Labor Relations Board for the enforcement of the order issued by it against Respondent, Cornnuts, Inc., Fresno, California, its officers, agents, successors, and assigns, on November 30, 1994, in a proceeding before the Board numbered 32-CA-14252.   Having considered the same, it is hereby ORDERED by this Court that the Respondent, Cornnuts, Inc., Fresno, California, its officers, agents, successors, and assigns, shall abide by and perform the directions contained in the November 30, 1994, order.


4
Application for enforcement is GRANTED.



*
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3